Citation Nr: 0801324	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-07 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from January 1968 to February 
1970.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision in which the RO denied the veteran's petition to 
reopen his previously denied claim for service connection for 
spina bifida occulta.  The veteran filed a notice of 
disagreement (NOD) in December 2002, and the RO issued a 
statement of the case (SOC) in August 2003.  The RO issued a 
supplemental SOC (SSOC) in March 2004, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later that month.  

In July 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In October 2005, the Board reopened the claim for service 
connection for a low back disability, and remanded the claim 
for service connection, on the merits, along with the claim 
for service connection for a cervical spine disability to the 
RO (via the Appeals Management Center (AMC) in Washington, 
DC, for further action.   After completing the requested 
action, the AMC denied each claims (as reflected in an August 
2007 SSOC), and returned these matters to the Board for 
further appellate consideration.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


REMAND

Unfortunately, the claims file reflects that another remand 
of these claims is warranted, even though such will, 
regrettably, further delay a final decision on the claims on 
appeal.

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2007), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As noted in the Board's October 2005 remand, the veteran's 
October 1966 pre-induction examination report and January 
1968 entrance examination report noted a history of back 
problems with muscle spasms and low back pain.  In addition, 
the service medical records contain diagnoses of spina bifida 
occulta, recurrent back strain, and chronic low back 
syndrome.  The December 1969 separation examination report 
noted congenital spina bifida occulta, nonsignificant, and 
asymptomatic.  Post service medical records reflect diagnoses 
of multiple low back and cervical spine disabilities, and a 
chiropractor, Dr. Edwards, wrote in an April 2002 letter that 
the "it is at least as likely as not that [the veteran's] 
condition was aggravated and irritated by the rigors he 
endured" in service.  While the Board found this letter 
sufficient to warrant reopening the claim for service 
connection for a low back disability, it also found that the 
letter (along with the other evidence) did not provide a 
sufficient basis to decide the claim, because it did not 
relate in-service back pathology to any specific, 
identifiable current disability involving the lumbar or 
cervical spine and did not provide a basis for its 
conclusion.  The Board therefore instructed the RO to afford 
the veteran a new VA examination as to the nature and 
etiology of his current low back and cervical spine 
disabilities.

Such examination was conducted in March 2007.  However, the 
Board finds that this examination report, along with the 
additional evidence added to the claims file since the 
Board's October 2005 remand, does not provide a sufficient 
basis on which to decide the claims.  The March 2007 VA 
examiner reviewed the claims file, examined the veteran, 
diagnosed him with post C5-C6 arthrodesis with degenerative 
disc disease, C6-C7, and C7-T1 and degenerative disc disease, 
L5-S1, with radiculopathy.  However, while the March 2007 VA 
examiner answered the questions posed in the examination 
request based on the Board's remand, he, like Dr. Edwards, 
did not provide a basis or explanation for any of his 
opinions.  The examiner wrote that the veteran's current back 
disabilities were not related to the diagnosed spina bifida 
occulta, that spina bifida occulta did not represent the 
appropriate diagnosis of the veteran's in-service back 
condition, that there was inadequate documentation of 
aggravation and that the current back disabilities did not 
preexist service or have their onset in service.  However, 
the examiner did not explain how he reached these 
conclusions, or refer to any evidence from the claims file 
when rendering his opinion.  Moreover, although the examiner 
wrote that he had considered Dr. Edwards' April 2002 letter, 
he did not explain the reasons for his disagreement with Dr. 
Edwards's conclusion of likely aggravation.

The Board notes that the veteran submitted a January 2006 
examination report from Dr. Edwards, which again concluded 
that it is as likely as not that the veteran's "condition" 
was aggravated and irritated by the rigors he endured, again 
without identifying a specific disability aggravated by 
service or the basis for this conclusion.

Therefore, as the evidence indicates that the veteran had 
preexisting back conditions that may have been aggravated by 
service, or that the veteran's current back disabilities may 
otherwise be related to service, but the record still does 
not contain sufficient medical evidence on which the Board 
can decide these claims, another VA examination to obtain a 
medical opinion as to these etiological questions, to include 
a complete rationale for the conclusions reached, is 
warranted.  See McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
shall result in denial of the reopened claim, and may result 
in denial of the original claim for service connection.  See 
38 C.F.R. § 3.655(a)(b) (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim(s) for service connection for 
lumbar and/or cervical spine disability.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should request that the veteran 
furnish any evidence in his possession and ensure that its 
letter to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for service 
connection for low back and cervical spine disabilities.
 
Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
either or both claims on appeal.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), as regards disability 
rating and effective date, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination, by an appropriate 
physician, at a medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should first identify all 
current disability(ies) of the lumbar 
spine and the cervical spine.  With 
regard to each diagnosed disability, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that the disability is 
medically related to service.  

In providing the above-requested opinion, 
the examiner should indicate whether 
spina bifida occulta represents the 
appropriate diagnosis for the back 
condition noted during service.  If the 
correct diagnosis is a disability other 
than spina bifida occulta, the physician 
should identify the disability, and offer 
an opinion as to whether such disability 
pre- existed entrance into military 
service; if so, whether this disability 
was aggravated in service (i.e., 
increased in severity beyond the natural 
progress of the condition); and, if so, 
whether such aggravation led to the 
current disability.  If an in-service 
cervical or lumbar spine disability is 
deemed not to have pre-existed service, 
the examiner should such disability had 
its onset in service, and whether the 
veteran continues to suffer from such 
disability.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  The physician should discuss and 
explain the reasons for his or her 
agreement or disagreement with the other 
opinions of record, as well as 
identifying and discussing the medical 
and other evidence upon which his or her 
conclusions are based.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for low back and 
cervical spine disabilities.  If the 
veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the reopened claim for 
service connection for lumbar spine 
disability, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate both claims on the basis of 
evidence of record.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).

